Exhibit 10.3

 

Amended and Restated Employment Agreement

 

By and Between

 

World Acceptance Corporation

 

and

 

Douglas R. Jones

 

Effective

 

June 1, 2003



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of June 1, 2003, by and between World Acceptance Corporation (the “Company”),
a South Carolina corporation, and Douglas R. Jones (the “Executive”).

 

Pursuant to that certain Employment Agreement, dated as of August 16, 1999 (the
“Prior Employment Agreement”), the Company employs the Executive as its
President and Chief Operating Officer. On October 25, 2002, the Board of
Directors of the Company (the “Board”), approved a CEO Succession Plan
recommended by the Compensation Committee of the Board (the “Committee”) which
provided for a transition of the role of President and Chief Executive Officer
of the Company to the Executive effective on the earlier of (i) the conclusion
of the next annual meeting of the shareholders of the Company or (ii) August 31,
2003 (the earlier of such times being referred to herein as the “Transition
Date”).

 

The Committee, as set forth in such CEO Succession Plan and pursuant to
authority granted by the Board, has determined that it would be in the best
interests of the Company and its shareholders to amend and restate the Prior
Employment Agreement to retain the services of the Executive as the President
and Chief Operating Officer of the Company through the Transition Date and
thereafter as the President and Chief Executive Officer of the Company for the
Period of Employment (as defined in Section III.3.1 below) and upon the terms
provided in this Agreement. The Executive is willing to amend and restate the
Prior Employment Agreement to serve in the employ of the Company in such
capacities for said Period of Employment and upon such other terms and
conditions as provided in this Agreement.

 

In consideration of the mutual covenants and promises contained in this
Agreement, the parties hereby agree as follows:

 

SECTION I

EMPLOYMENT

 

The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company, for the Period of Employment as defined in Section
III.3.1 below, and based upon the other terms and conditions provided in the
Agreement.

 

SECTION II

POSITION AND RESPONSIBILITIES

 

During the Period of Employment, as defined in Section III.3.1 below, the
Executive agrees to serve the Company in the positions set forth in this Section
II. From the date hereof through the Transition Date, the Executive shall serve
as the Company’s President and Chief Operating Officer and be responsible for
the general affairs of the Company, reporting only to the Chief Executive
Officer of the Company. From and after the Transition Date, the Executive shall
serve as the President and Chief Executive Officer and be responsible for the
general affairs of the Company, reporting only to the Board. The Executive also
agrees that, if elected, he will serve as a member of the Board. The Executive
also agrees to serve, if elected, during the Period of Employment as defined in
Section III.3.1 below as an Officer and Director of any subsidiary, affiliate,
or parent corporation of the Company (“Affiliates”) which the Board feels is
appropriate. The Company will undertake to have the Executive elected to the
Board.

 

1



--------------------------------------------------------------------------------

SECTION III

TERMS AND DUTIES

 

3.1   PERIOD OF EMPLOYMENT

 

For purposes of this Agreement, the Period of Employment will commence on June
1, 2003 and shall continue through March 31, 2006, subject to extension or
termination as provided in this Agreement. Prior to March 31, 2006 or the end of
each three year period thereafter, the Company shall review the performance of
the Executive, and this Agreement shall be deemed to be approved and extended
automatically for an additional three (3) year period on the same terms and
conditions, unless either the Company or the Executive gives contrary written
notice to the other no less than ninety (90) days prior to the date on which
this Agreement would otherwise be extended. Non-renewal shall be deemed a
termination of employment as of the end of the Period of Employment. Non-renewal
by the Company shall be subject to the severance provisions set forth in Section
VIII.8.1, and non-renewal by the Executive shall be subject to the severance
provisions of Section VIII.8.3.

 

3.2   DUTIES

 

During the Period of Employment and except for illness, incapacity and
reasonable vacation and holiday periods, the Executive shall devote all of his
business time, attention and skill exclusively to the business and affairs of
the Company and its Affiliates. The Executive will not engage in any other
business activity, and will perform faithfully the duties which may be assigned
to him from time to time by the Chief Executive Officer of the Company prior to
the Transition Date and by the Board thereafter. Notwithstanding the above,
nothing in this Agreement shall preclude the Executive from devoting time during
reasonable periods required for:

 

  3.2.i.   Serving, with prior approval of the Board of Directors of the
Company, as a Director or member of a committee or organization involving no
actual or potential conflict of interest with the Company or its Affiliates;

 

  3.2.ii.   Delivering lectures and fulfilling speaking engagements;

 

  3.2.iii.   Engaging in charitable and community activities; or

 

  3.2.iv.   Investing his personal assets in investments or business entities in
such form or manner that will not violate this Agreement or require services on
the part of the Executive in the operation of affairs of the business entities
in which those investments are made. These activities will be allowed as long as
they do not materially affect or interfere with the performance of the
Executive’s duties and obligations to the Company.

 

SECTION IV

COMPENSATION, BENEFITS, AND PERQUISITES

 

For all services rendered by the Executive in any capacity during the Period of
Employment, including services as an Executive, Officer, Director or Committee
Member, the Executive shall be compensated as follows:

 

4.1   BASE SALARY

 

The Company shall pay the Executive a fixed base salary (“Base Salary”) at such
annual rate as the Compensation Committee deems appropriate; provided, however,
that (i) until the Transition Date, the

 

3



--------------------------------------------------------------------------------

Base Salary may not be less than $223,000.00 per year and (ii) after the
Transition Date, the Base Salary may not be less than $250,000.00 per year.
Increases in Base Salary, once granted by the Committee, shall not be subject to
reduction. Base Salary shall be payable according to the customary payroll
practices of the Company. In no event shall Base Salary be payable less
frequently than once per calendar month.

 

4.2   ANNUAL INCENTIVE AWARDS

 

The Company may pay the Executive annual cash incentive compensation payments
provided that such annual incentive compensation payments are based on certain
pre-established performance criteria. On or about the date hereof and at the
beginning of each subsequent fiscal year, the Board or Committee will establish
appropriate criteria for making such payments following the end of such period.
The terms and conditions of such incentive awards are set out more fully in the
Company’s “Executive Incentive Plan” Plan Document.

 

4.3   LONG-TERM INCENTIVE AWARDS

 

The Company may pay the Executive long-term incentive compensation payments
provided that such long-term incentive compensation payments are based on
certain pre-established performance criteria. On or about the date hereof, with
respect to the period from the date hereof through March 31, 2006, and at the
beginning of each three-year renewal period, the Committee will establish
appropriate criteria for making such payments following the end of such
performance period. Payments may, at the discretion of the Committee, take the
form of cash, restricted stock and stock options; provided, however, that any
grants of restricted stock or stock options must also be approved in advance by
the Company’s Stock Option Committee, which administers the Company’s stock
option plans. The terms and conditions of such long-term incentive awards are
set out more fully in the Company’s “Executive Strategic Incentive Plan” Plan
Document and “Stock Option Plan” Plan Document. The intent of such long-term
incentive compensation awards is to motivate the achievement of longer range and
strategic goals. The Company agrees to pay aggressive awards when goals are
achieved and exceeded in recognition of the intent of this plan to offset income
that would normally be derived from a retirement plan.

 

4.4   BENEFITS AND PERQUISITES

 

  4.4.i   Salaried Employee Benefits

 

Executive will be entitled to participate in all compensation and employee
benefit plans and programs and receive all benefits and perquisites for which
any salaried employee of the Company is eligible under any plan or program now
or later established by the Company for salaried employees. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs. Nothing in this Agreement will preclude the Company from
amending or terminating any of the plans or programs applicable to salaried
employees as long as such amendment or termination is applicable to all
similarly situated salaried employees.

 

  4.4.ii   Supplemental Benefits

 

The Company also will provide long-term disability insurance which provides a
benefit to the Executive of 60% of the Executive’s Base Salary in effect at the
time of disability.

 

In the event a group long-term disability benefit is provided by the Company for
which the Executive becomes eligible, the Executive’s long-term disability
benefits under this Agreement will be offset by the benefits payable under the
group policy such that combined long-

 

3



--------------------------------------------------------------------------------

term disability benefits payable under the two plans do not exceed 60% of the
Executive’s then current Base Salary.

 

4.5   AUTOMOBILE

 

The Company will provide an automobile (including maintenance and insurance
expense) of a value commensurate with his position for use by the Executive.

 

SECTION V

BUSINESS EXPENSES

 

The Company will reimburse the Executive for all reasonable travel,
entertainment, business and other expenses incurred by the Executive in
connection with the performance of his duties and obligations under this
Agreement.

 

SECTION VI

DISABILITY

 

6.1 In the event of disability of the Executive during the Period of Employment,
the Company will continue to pay the Executive in accordance with the
compensation provisions of this Agreement during the period of his disability.
However, in the event the Executive is disabled for a continuous period of
ninety (90) days or more, the Company may terminate the employment of the
Executive pursuant to this Agreement, and make payments to the Executive under
the terms of the long-term disability provisions of this Agreement. In the event
the Company terminates the employment of the Executive pursuant to this Section
VI, the Company will have no further compensation obligations to the Executive,
except for earned but unpaid Base Salary and annual incentive compensation
payments, if any, pro rated to the date of termination of employment.

 

6.2 During the period the Executive is receiving payments, either regular
compensation or disability payments as described in this Agreement, and as long
as he is physically and mentally able to do so, the Executive will furnish
information and assistance to the Company and from time to time will make
himself available to the Company to undertake assignments consistent with his
prior position with the Company and his physical and mental health. During the
disability period, the Executive is responsible for reporting directly to the
Board of Directors. If the Company fails to make a payment or provide a benefit
required as part of the Agreement, the Executive’s obligation to fulfill
information and assistance will end.

 

6.3 The term “disability” will have the same meaning as under the disability
benefits to be provided pursuant to this Agreement, or such group disability
plan as may be in effect for similarly situated employees at that time. In the
event the definition of disability is not consistent, the definition contained
in the plan document of such group plan shall control.

 

SECTION VII

DEATH

 

In the event of the death of the Executive during the Period of Employment, the
Company’s obligation to make payments under this Agreement shall cease as of the
date of death, except for Base Salary through the end of the Company’s normal
payroll period and any earned but unpaid annual incentive compensation payments
pro rated to the date of death. The Executive’s designated beneficiary will be
entitled to receive the proceeds of any life or other insurance or other death
benefit programs provided in this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION VIII

EFFECT OF TERMINATION OF EMPLOYMENT

 

Except as otherwise set forth in Sections VI, VII and IX:

 

8.1 If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, as hereafter defined in this Agreement,
the Company will pay the Executive, or in the event of his death, his
beneficiary or beneficiaries, severance pay at the annual rate of 100% of his
Base Salary as in effect at the time of termination for twenty-four (24)
calendar months or the remaining term of the Period of Employment, whichever
period is greater. In addition, the Company will pay any earned but unpaid Base
Salary through the date of termination and any earned but unpaid annual
incentive compensation payments. All other benefits and perquisites provided for
in Section IV.4.4 of this Agreement will be continued for a period of
twenty-four (24) calendar months.

 

If the Executive is entitled to receive cash compensation subject to federal
income taxation, or to deferred compensation which would be taxable if not
deferred, for other employment or a consulting position with another Company
during the above-described period, the payments described in this Agreement will
be reduced respectively to the extent that benefits of the kind required by this
Agreement are paid as a result of the other employment. In addition, the
benefits resulting from the other employment shall be deemed primary coverage
for the purposes of coordination of benefits.

 

8.2 If the Executive’s employment terminates due to a Termination for Cause, as
hereinafter defined, the Company will pay to the Executive the Base Salary as
then in effect through the date of termination. No other payments will be made
and the Company will not be obligated to provide any other benefits to or on
behalf of the Executive.

 

8.3 If the Executive resigns from employment with the Company or gives notice of
non-renewal in accordance with Section III.3.1 hereof, the Company will pay his
Base Salary through the date of termination and any earned but unpaid annual
incentive compensation payments. No other payments will be made and the Company
will not be obligated to provide any other benefits to or on behalf of the
Executive.

 

8.4 Except as otherwise expressly provided in this Agreement and except for any
long-term incentive payments to which Executive is entitled under the Executive
Strategic Incentive Plan, upon termination of the Executive’s employment
hereunder, the Company’s obligation to make payments or provide benefits under
this Agreement will cease.

 

SECTION IX

DEFINITIONS

 

For this Agreement, the following terms have the following meanings:

 

9.1 “Termination for Cause” means termination of the Executive’s employment by
the Company, by written notice to the Executive, specifying the event relied
upon for such termination, due to i. the Participant’s gross misconduct in
respect of his duties for the Company, ii. conviction for a felony or
perpetration of a common law fraud, iii. failure to comply with applicable laws
with respect to the execution of the Company’s business operations, iv. theft,
fraud, embezzlement, dishonesty or other conduct which has resulted or is likely
to result in material economic damage to the Company or any of its Affiliates,
or v. substantial dependence on or addiction to alcohol or use of drugs except
those legally prescribed by and administered pursuant to the directions of a
practitioner licensed to do so under the laws of the state or country of
licensure.

 

5



--------------------------------------------------------------------------------

9.2 “Constructive Discharge” means termination of the Executive’s employment by
the Executive due to a failure of the Company to fulfill its obligations under
this Agreement in any material respect, including any reduction of the
Executive’s Base Salary, failure to appoint or reappoint the Executive to the
office of (i) prior to the Transition Date, President and Chief Operating
Officer and (ii) thereafter, President and Chief Executive Officer or any other
material change by the Company in the functions, duties or responsibilities of
the position then held by the Executive which would reduce the ranking or level,
responsibility, importance or scope of such position. This would also include
any assignment or reassignment by the Company of the Executive to a place of
employment other than the Company’s present headquarters or another location in
Greenville, South Carolina. The Executive will provide the Company a written
notice which describes the circumstances being relied on for the Constructive
Discharge with respect to the Agreement within ninety (90) days after the event
giving rise to the notice. The Company will have thirty (30) days to remedy the
situation prior to the Termination for Constructive Discharge.

 

9.3 “Without Cause Termination” means termination of the Executive’s employment
by the Company other than due to death or disability and other than Termination
for Cause and includes, without limitation, termination of the Executive’s
employment by the Company’s giving notice of non-renewal in accordance with
Section III.3.1 hereof.

 

SECTION X

OTHER DUTIES OF THE EXECUTIVE DURING AND

AFTER THE PERIOD OF EMPLOYMENT

 

During the Period of Employment and for 24 months thereafter:

 

10.1 The Executive will, with reasonable notice, furnish information as may be
in his possession and cooperate with the Company and its Affiliates as may
reasonably be requested in connection with any claim or legal actions in which
the Company or any of its Affiliates is or may become a party.

 

10.2 The Executive recognizes and acknowledges that all information pertaining
to the affairs, business, clients, customers or other relationships of the
Company and its Affiliates is confidential and is a unique and valuable asset of
the Company. Access to and knowledge of this information are essential to the
performance of the Executive’s duties under this Agreement.

 

10.3 The Executive will not, except to the extent reasonably necessary in
performance of the duties under this Agreement or except as required by law,
give to any person, firm, company, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company or its Affiliates. The Executive will not make use
of this type of information for his own purposes or for the benefit of any
person or organization other than the Company or its Affiliates. The Executive
will also use his best efforts to prevent the disclosure of this information by
others.

 

10.4 All records, memoranda, etc. relating to the business of the Company or its
Affiliates whether made by the Executive or otherwise coming into his possession
are confidential and will remain the property of the Company.

 

10.5 The Executive will not use his status with the Company or its Affiliates to
obtain loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship with the Company or
its Affiliates.

 

6



--------------------------------------------------------------------------------

10.6 The Executive will not make any statements or perform any acts intended to
advance the interest of any existing or prospective competitors of the Company
or its Affiliates in any way that will injure the interest of the Company or its
Affiliates.

 

10.7 The Executive, without prior express written approval by the Board, will
not directly or indirectly own or hold any proprietary interest in, be employed
by, or receive compensation from any party engaged in the same business in the
same geographic areas where the Company or its Affiliates conduct business. For
the purposes of this Agreement, proprietary interest means legal or equitable
ownership, whether through stock holdings or otherwise of an equity interest in
any privately owned business firm or entity or ownership of more than 5% of any
class of equity interest in a publicly-held corporation.

 

10.8 The Executive, without express written approval from the Board, will not
solicit any then current clients or employees of the Company or its Affiliates
or discuss with any employee of the Company or its Affiliates information or
operation of any business intended to compete with the Company.

 

Executive agrees that any obligation of the Company to make any payments to the
Executive under the terms of this Agreement, the Executive Incentive Plan or the
Executive Strategic Incentive Plan, will cease upon any violation of the
preceding paragraphs.

 

The parties desire that the provisions of Section X be enforced to the fullest
extent permissible under the laws and public policies applied in the
jurisdictions in which enforcement is sought, and agree that the Company may
specifically enforce the terms hereof. If any portion of Section X is judged to
be invalid or unenforceable, Section X will be amended to conform to the legal
changes so that the remainder of the Agreement remains in effect.

 

SECTION XI

EFFECTS OF CHANGE OF CONTROL

 

11.1 In the event there is a Change of Control (as hereafter defined) of the
ownership of the Company, the Executive may at any time immediately resign upon
written notice to the Company. In this event, the Company will pay the
Executive’s Base Salary through the date of termination.

 

11.2 In the event there is a Change of Control of the Company and the
Executive’s employment is terminated within one year of such Change of Control
due to a Without Cause Termination or Constructive Discharge, the Company will
pay the Executive severance pay at the annual rate equal to the highest Base
Salary of the Executive in effect at any time during the period beginning on the
date immediately preceding the occurrence of the Change of Control and ending on
the date the Executive’s employment is terminated. Such severance payments shall
commence immediately after termination and shall be payable over a period of
twenty-four (24) calendar months or the remaining term of the Period of
Employment, whichever period is greater. In addition, the Company will pay any
earned but unpaid Base Salary and annual incentive compensation payments
prorated to the date of termination. All other benefits and perquisites
described in this Agreement will be continued in accordance with the Agreement
for twenty-four (24) calendar months from the date of termination of employment.
It is understood that, in the event that Executive is entitled to severance
payments under this Section 11.2, then such severance payments shall be in lieu
of any severance payments to which the Executive would be entitled under Section
8.1. In the event there is a Change of Control of the Company and the
Executive’s employment is terminated after the first anniversary of such Change
of Control, the Executive’s right to post-termination compensation and benefits
shall be determined in accordance with Section VIII hereof.

 

11.3 Notwithstanding any of the above provisions to the contrary, in no event
shall the payment in connection with the Change in Control exceed 2.99 times the
Executive’s “base period compensation” as

 

7



--------------------------------------------------------------------------------

that term is defined in section 280G of the Internal Revenue Code. In the event
such payments to the Executive on account of a Change of Control would exceed
2.99 times the Executive’s “base period compensation” then such payments shall
be reduced to the extent necessary to avoid any penalty which may be imposed by
virtue of section 280G.

 

11.4 A Change of Control shall be deemed to have occurred if i. a tender offer
shall be made and consummated resulting in a change in the ownership of 25% or
more of the outstanding voting securities of the Company, ii. the Company shall
be merged or consolidated with another corporation and as a result of such
merger or consolidation less than 75% of the outstanding voting securities of
the surviving or resulting corporation shall be owned in the aggregate by the
former shareholders of the Company, other than affiliates (within the meaning of
the Securities Exchange Act of 1934) of any party to such merger or
consolidation, iii. the Company shall sell substantially all of its assets to
another corporation which is not a wholly owned subsidiary, or iv. a person,
within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as in effect on
the date hereof) of the Securities Exchange Act of 1934, as amended, shall
acquire 25% or more of the outstanding voting securities of the Company (whether
directly, indirectly, beneficially or of record). For purposes hereof, ownership
of voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) (as in effect on
the date hereof) pursuant to the Securities Exchange Act of 1934, as amended.

 

SECTION XII

WITHHOLDING TAXES

 

The Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that shall be required to be
withheld pursuant to any law or governmental regulation.

 

SECTION XIII

EFFECT OF PRIOR AGREEMENTS

 

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter herein. This Agreement amends,
restates and supercedes the Prior Employment Agreement in its entirety as of the
date hereof and supersedes any prior Employment Agreement between the Company
and the Executive, except that this Agreement shall not affect or operate to
reduce any benefits or compensation inuring to the Executive of a kind elsewhere
provided and not expressly provided in this Agreement.

 

SECTION XIV

CONSOLIDATION, MERGER, OR SALE OF ASSETS

 

Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to
another corporation or person which assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a Consolidation, Merger, or
Sale of Assets the term “the Company” as used will mean the other corporation
and this Agreement shall continue in full force and effect.

 

SECTION XV

MODIFICATION

 

This Agreement may not be modified or amended except in writing signed by both
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party

 

8



--------------------------------------------------------------------------------

charged with waiver. A waiver shall operate only as to the specific term or
condition waived and will not constitute a waiver for the future or act on
anything other than that which is specifically waived.

 

SECTION XVI

GOVERNING LAW

 

This Agreement has been executed and delivered in the State of South Carolina
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.

 

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
June 1, 2003, by its duly authorized officer and Executive has hereunto set his
hand.

 

“Company”

WORLD ACCEPTANCE CORPORATION

By:

 

/s/    Charles D. Walters

--------------------------------------------------------------------------------

Name:

 

Charles D. Walters

--------------------------------------------------------------------------------

Title:

 

Chairman and CEO

--------------------------------------------------------------------------------

“Executive”

 

/s/    Douglas R. Jones                            (SEAL)

--------------------------------------------------------------------------------

Douglas R. Jones

 

10